•           •           •     
  •          •         •




MEMORANDUM OPINION
 
No. 04-10-00334-CV

IN RE S.L., A Child
Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: June 2, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED  
            On April 30, 2010, relator filed a petition for writ of mandamus.  Based on the record before
us, we conclude relator has not established the trial court clearly abused its discretion.  See In re
Dep’t of Family & Protective Servs., 273 S.W.3d 637, 643 (Tex. 2009) (providing mandamus relief
is proper to correct a clear abuse of discretion); In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135 (Tex. 2004) (orig. proceeding).  Accordingly, the petition for writ of mandamus is DENIED. 
Tex. R. App. P. 52.8(a).  
PER CURIAM